                                                                 Case 2:13-cr-00221-APG-CWH Document 324 Filed 03/29/21 Page 1 of 4


                                                             1    KATHLEEN BLISS, ESQ.
                                                                  Nevada Bar No. 7606
                                                             2    kb@kathleenblisslaw.com
                                                                  KATHLEEN BLISS LAW PLLC
                                                             3    1070 West Horizon Ridge Pkwy., Suite 202
                                                                  Henderson, Nevada 89012
                                                             4    Telephone: 702.463.9074
                                                             5    Attorney for Anthony Jordan
                                                             6
                                                                                               UNITED STATES DISTRICT COURT
                                                             7
                                                                                                       DISTRICT OF NEVADA
                                                             8

                                                             9
                                                                  UNITED STATES OF AMERICA,                            CASE NO.: 2:13-cr-00221-APG-CWH
                                                            10
                                                                                  Plaintiff,                           STIPULATION AND PROPOSED ORDER
                                                            11                                                         TO EXTEND DEFENDANT’S REPLY
                                                                         vs.                                           FOR COMPASSIONATE RELEASE
                                                            12
                   1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                                                                                       (First Request)
KATHLEEN BLISS LAW PLLC




                                                                  ANTHONY JORDAN
                                                            13
                         HENDERSON, NEVADA 89012




                                                                                  Defendant.
                                                            14
                              TEL702.793.4202




                                                            15
                                                                         IT IS HEREBY STIPULATED AND AGREED, by Kathleen Bliss, Esq., counsel for
                                                            16

                                                            17    Anthony Jordan, and Adam Flake, Esq., counsel for the United States of America, that the deadline

                                                            18    on which defendant must file his reply brief in support of Compassionate Relief on April 2, 2021,

                                                            19    ECF No. 322, be extended seven days to date on or before April 9, 2021.
                                                            20
                                                                         This stipulation is entered into based upon the following reasons:
                                                            21
                                                                         1. On March 24, 2021, defendant filed a motion for compassionate release. ECF No. 322.
                                                            22
                                                                         2. The government filed its response on March 26, 2021, ECF No. 322, and defendant’s
                                                            23
                                                                               reply brief is due on or before April 2, 2021.
                                                            24

                                                            25           3. Counsel for defendant has conflicting deadlines that prevent her from effectively

                                                            26                 preparing and filing a reply on April 2, 2021.
                                                            27           4. The parties agree to the extension of time.
                                                            28

                                                                                                               Page 1 of 4
                                                                 Case 2:13-cr-00221-APG-CWH Document 324 Filed 03/29/21 Page 2 of 4


                                                             1           5. This is the first request for extension of time.
                                                             2

                                                             3
                                                                         Dated this 29th day of March 2021.
                                                             4

                                                             5

                                                             6

                                                             7    /s/Adam Flake ______________
                                                                  ADAM FLAKE                                          /s/ Kathleen Bliss_______________
                                                             8    Attorney United States Attorney                     KATHLEEN BLISS, ESQ.
                                                                                                                      Counsel for Defendant
                                                             9

                                                            10

                                                            11

                                                            12
                   1070 W. HORIZON RIDGE PKWY., SUITE 202
KATHLEEN BLISS LAW PLLC




                                                            13
                         HENDERSON, NEVADA 89012




                                                            14
                              TEL702.793.4202




                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                              Page 2 of 4
                                                             Case 2:13-cr-00221-APG-CWH Document 324 Filed 03/29/21 Page 3 of 4


                                                         1                                UNITED STATES DISTRICT COURT

                                                         2                                      DISTRICT OF NEVADA

                                                         3

                                                         4    UNITED STATES OF AMERICA,                         CASE NO.: 2:13-cr-00221-APG-CWH

                                                         5                   Plaintiff,                         ORDER

                                                         6           vs.

                                                         7    ANTHONY JORDAN

                                                         8                   Defendant.

                                                         9

                                                        10           Based upon the stipulation of counsel, and good appearing, IT IS HEREBY ORDERED
                                                        11
                                                              that defendant’s reply brief for Compassionate Release shall be due on or before April 9, 2021.
                                                        12
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                        13
                     HENDERSON, NEVADA 89012
KATHLEEN BLISS LAW




                                                        14
                         TEL702.793.4202




                                                        15

                                                        16

                                                        17

                                                        18              March 29, 2021
                                                              DATED: _______________________________

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23                                                _____________________________________
                                                                                                          THE HONORABLE ANDREW P. GORDON
                                                        24                                                UNITED STATES DISTRICT JUDGE

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                         Page 3 of 4
                                                             Case 2:13-cr-00221-APG-CWH Document 324 Filed 03/29/21 Page 4 of 4


                                                         1                                     CERTIFICATE OF SERVICE

                                                         2    I certify that I am an employee of KATHLEEN BLISS LAW PLLC and that on this 29th day of

                                                         3    March 2021, I did cause a true copy of:

                                                         4     STIPULATION AND PROPOSED ORDER TO EXTEND DEFENDANT’S REPLY FOR
                                                                                   COMPASSIONATE RELEASE
                                                         5
                                                              To be served via electronic service by the U.S. District Court CM/ECF system to the parties on
                                                         6
                                                              the Electronic Filing system in this action.
                                                         7

                                                         8
                                                                                                     By: /s/Priscilla Horvath________
                                                         9                                           An employee of
                                                                                                     KATHLEEN BLISS LAW PLLC
                                                        10

                                                        11

                                                        12
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                        13
                     HENDERSON, NEVADA 89012
KATHLEEN BLISS LAW




                                                        14
                         TEL702.793.4202




                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                             Page 4 of 4
